Citation Nr: 0427692	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of right ankle tibial and fibula fracture with 
deformity, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from December 1945 to October 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In response to the veteran's motion received by the Board on 
September 14, 2004, this appeal has been advanced on the 
docket because the veteran is seriously ill.  38 C.F.R. § 
20.900(c) (2003).

The Board observes that VA treatment records dated from April 
2003 to May 2004 were forwarded from the veteran and received 
at the Board in May 2004.  The veteran did not include a 
waiver of the RO's right to initial consideration of the 
evidence.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  A preliminary review of the treatment records 
shows that the veteran's complaints of pain and swelling of 
the right ankle duplicate  subjective complaints noted in the 
January 2003 VA examination report.  The treatment records 
further show that no new medical findings were medically 
associated to the service-connected right ankle disability.  
Rather, the veteran was diagnosed with peripheral vascular 
disease of the right lower extremity, which is a nonservice-
connected disorder.  As such, a Remand for the RO's initial 
consideration of the treatment records and issuance of a 
Supplemental Statement of the Case is not warranted.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran complains of pain, swelling, and instability 
of the right ankle, but an examination of the right ankle was 
essentially unremarkable.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected residuals of right ankle tibial and 
fibula fracture with deformity have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5270 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In correspondence dated in September 2002, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Additionally, the Board notes that the RO provided the 
veteran with a copy of the January 2003 rating decision and 
December 2003 Statement of the Case (SOC) issued by a 
Decision Review Officer, which together provided the veteran 
with notice as to the evidence needed to substantiate his 
claim and the reasons for the rating assigned.  The SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, except for the law and 
implementing regulations of the VCAA.  Nevertheless, the VCAA 
notice provided the veteran with notice of the substance of 
the law.  

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate his claim 
for an increased rating-that is, evidence that showed the 
current severity of the service-connected disability.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  The 
Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in January 2003.  The 
RO obtained private treatment records identified by the 
veteran.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The January 2003 VA examination report shows that the 
examiner reviewed the claims file.  The examiner described 
the in-service injury and treatment.  The examiner noted that 
the veteran currently complained of persistent pain in the 
right ankle, along with instability.  The veteran indicated 
that he had difficulty walking if he did not wear a shoe due 
to the instability of his right ankle.  He denied locking or 
other symptoms.  He took Tylenol for pain.  He indicated that 
the pain increased with ambulating or standing for prolonged 
periods of time.  He reported that he had associated swelling 
with standing for prolonged periods of time.  He elevated his 
leg to improve swelling.  He did not use crutches, a brace, a 
cane, or corrective shoes.  He had no episodes of dislocation 
or recurrent subluxation and no inflammatory arthritis.  

The physical examination of the ankle and leg revealed no 
atrophy of the musculature.  There were no gross deformities 
or other changes.  The veteran ambulated with no assisted 
device.  On range of motion of the right ankle, the veteran 
was capable of virtually no range of motion either active or 
passively.  Against very strong resistance for plantar 
flexion, however, the veteran stated that the joint was not 
"'frozen.'"  The veteran also resisted dorsiflexion against 
strong resistance, again only moving a very slight amount.  
The examiner indicated that on further examination, the 
veteran was quite capable of rising on his toes and heels, 
and when the examiner observed the veteran ambulating in the 
hallway, the veteran showed grossly normal range of motion of 
the right ankle.  The examiner noted that there was no pain 
in the right ankle with rising on toes, heels, or against 
resistance testing.  The examiner diagnosed right ankle 
strain and old fracture of right lower extremity with good 
healing as noted in the claims file.  In the conclusion, the 
examiner noted chronic right ankle strain and old fracture of 
the right lower extremity and symptoms as previously noted, 
but with essentially an unremarkable physical examination at 
this time.  

Private treatment records from Dr. M.D. included a July 2002 
general examination report that noted several complaints and 
positive findings, none of which included the right ankle 
disability.

The veteran's service-connected residuals of right ankle 
tibial and fibula fracture with deformity are currently rated 
at 30 percent under Diagnostic Code 5270 (ankylosis of 
ankle).  Under Diagnostic Code 5270, ankylosis of the ankle 
in plantar flexion at less than 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2003).  A 30 percent rating is warranted if there is 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  Id.  A 40 percent rating is warranted if there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  Id. 

The veteran's service-connected right ankle disability has 
been rated at 30 percent  or higher since October 1946.  A 
disability that has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2003). 

The veteran complains of pain, swelling, and instability of 
the right ankle.  In the opinion of the VA examiner, the 
examination of the right ankle was essentially unremarkable.  
As such, symptomatology associated with the veteran's right 
ankle disability is not consistent with the criteria 
associated with the next higher rating of 40 percent under 
Diagnostic Code 5270.  As the veteran's VA examination was 
essentially unremarkable, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (which address such 
factors as additional functional loss due to pain, weakness, 
excess fatigability, etc.), the veteran is still not entitled 
to a 40 percent rating under Diagnostic Code 5270.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a higher rating under 
any of them.  The currently assigned 30 percent rating 
exceeds the maximum evaluation available under Diagnostic 
Codes 5271 (limited motion of ankle), 5272 (ankylosis of 
subastragalar or tarsal joint), 5273 (malunion of os calcis 
or astragalus), 5274 (astragalectomy).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5271, 5272, 5273, 5274 (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right ankle disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's service-connected right ankle disability 
interferes with his employability, the assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).









ORDER

A rating in excess of 30 percent for service-connected 
residuals of right ankle tibial and fibula fracture with 
deformity is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



